Case 2:21-cr-20003-SHL Document 70-3 Filed 05/19/21 Pagelof4 PagelD 181

TD ess Y

DEC 30 2020
THE UNITED STATES DISTRICT COURT

FOR THE WESTERN DISTRICT OF TENNESSEE Thomas M. Gould, Clerk
U.S. District Court
W.D. OF TR, tackaor

IN RE: CONTINUED COURT
OPERATIONS UNDER THE
EXIGENT CIRCUMSTANCES
RESULTING FROM COVID-19
OUTBREAK

Administrative Order No. 2020-45

Nee Nene Nee” eee eee”

 

The CARES Act, Title V, § 15002(b)(3)(A), provides that upon the determination of
the Judicial Conference of the United States “that emergency conditions due to the national
emergency declared by the President under the National Emergencies Act (50 U.S.C. § 1601 et
seq.) with respect to the Coronavirus Disease 2019 (COVID-19) will materially affect the
functioning of either the Federal courts generally or a particular district court of the United States,”
the chief judge of any judicial district covered by the finding is permitted to authorize the use of
video teleconferencing (or telephone conferencing where video teleconferencing is not reasonably
available) for certain proceedings. The Judicial Conference of the United States made such a
determination on March 29, 2020, thereby triggering the Chief Judge’s authority to allow video
teleconferencing in this District.

On March 17, 2020, the Court entered Administrative Order No. 2020-12, In Re: Court
Operations Under the Exigent Circumstances Resulting From COVID-19 Outbreak, in
response to President Trump’s March 13, 2020, declaration that the COVID-19 outbreak was
a national emergency, and in light of guidance considered from the Centers for Disease Control
and Prevention (“CDC”), as well as federal, state, and local public health authorities, in order to
protect the health, safety, and welfare of the public and Western District of Tennessee Court
employees.

On March 30, 2020, the Court entered Administrative Order No. 2020-17, recognizing that
emergency conditions exist throughout the District, as found by the Judicial Conference of the
United States under the CARES Act, and specifically found that felony pleas under Rule 11 of the
Federal Rules of Criminal Procedure and felony sentencings under Rule 32 of the Federal Rules
of Criminal Procedure could not be conducted in person without seriously jeopardizing public
health and safety, and thus permitted the use of video teleconferencing, or telephone conferencing

if video teleconferencing was not reasonably available, in such cases. The Court further found that
Case 2:21-cr-20003-SHL Document 70-3 Filed 05/19/21 Page2of4 PagelD 182

if a judge in an individual case found, for specific reasons, that such a plea or sentencing could not
be further delayed without serious harm to the interests of justice, the judge was permitted, with
the consent of the defendant after consultation with counsel, to use video teleconferencing, or
teleconferencing if video teleconferencing was not reasonably available, for the felony plea or
sentencing in that case.

On April 3, 2020, the Court entered Administrative Order No. 2020-19, extending and
otherwise modifying its March 17, 2020 Administrative Order, in response to the ongoing health
and safety concerns related to the COVID-19 outbreak. On April 21, 2020, the Court entered
Administrative Order No. 2020-21, extending and otherwise modifying its March 17, 2020
Administrative Order 2020-12, through May 31, 2020.

On May 29, 2020, the Court entered Administrative Order No. 2020-26, extending and
otherwise modifying its March 17, 2020 Administrative Order 2020-12, and any previous
Administrative Order not otherwise specifically extended, modified or repealed, through July
31, 2020. Administrative Order No. 2020-26 implemented Phase I of the Court’s reopening plan
to resume limited in-person proceedings beginning June 1, 2020. The Court’s reopening plan,
however, continued all civil and criminal jury selections and jury trials scheduled to commence
through July 31, 2020.

On July 17, 2020, the Court entered Administrative Order No. 2020-30, extending and
otherwise modifying its March 17, 2020 Administrative Order 2020-12, and any previous
Administrative Order not otherwise specifically extended, modified or repealed, through
August 28, 2020.

On August 21, 2020, the Court entered Administrative Order No. 2020-33, extending and
otherwise modifying its March 17, 2020 Administrative Order 2020-12, and any previous
Administrative Order not otherwise specifically extended, modified or repealed, through
September 11, 2020.

On September 11, 2020, the Court entered Administrative Order No. 2020-34, extending
and otherwise modifying its March 17, 2020 Administrative Order 2020-12, and any previous
Administrative Order not otherwise specifically extended, modified or repealed, through
October 2, 2020.

On October 2, 2020, the Court entered Administrative Order No. 2020-37, extending and
otherwise modifying its March 17, 2020 Administrative Order 2020-12, and any previous
Case 2:21-cr-20003-SHL Document 70-3 Filed 05/19/21 Page3of4 PagelD 183

Administrative Order not otherwise specifically extended, modified or repealed, through
October 30, 2020.

On October 29, 2020, the Court entered Administrative Order No. 2020-39, extending and
otherwise modifying its March 17, 2020 Administrative Order 2020-12, and any previous
Administrative Order not otherwise specifically extended, modified or repealed, through
November 30, 2020.

On November 25, 2020, the Court entered Administrative Order No. 2020-42, extending
and otherwise modifying its March 17, 2020 Administrative Order 2020-12, and any previous
Administrative Order not otherwise specifically extended, modified or repealed, through
January 15, 2021.

Since the adoption of Administrative Order 2020-42 and at all times during the
declared state of emergency, the Court has continued to monitor the spread of COVID-19 in
this District and received updated guidance from the CDC and federal, state, and local public
health authorities. As of December 29, 2020, the Tennessee Department of Health reported a
statewide total of 567,792 COVID-19 cases and 6,588 resulting deaths in Tennessee. These
statistics are consistent with a sharp rise in the number of positive cases throughout this District
in the month of December.

Based on the best information available about the public health crisis confronting the
citizens of the Western District of Tennessee and for sake of the health and safety of all court
staff and others with business before the Court, the Court hereby extends and otherwise

modifies its November 25, 2020 Administrative Order No. 2020-42 as follows:

1) All civil and criminal jury selections and jury trials scheduled to begin between
January 18, 2021, and January 29, 2021, are hereby CONTINUED until further
notice.

2) For all criminal jury trials heretofore continued by previous Administrative Orders and
any other criminal jury trial set to commence between January 18, 2021, and January 29,
2021, the Court finds that the ends of justice served by ordering the continuances
outweigh the best interests of the public and each defendant in a speedy trial, pursuant
to the Speedy Trial Act, 18 U.S.C. §3161(h)(7)(A).

3) The empanelment of new grand juries is suspended pending further orders of the Court.
All other grand jury proceedings are suspended through January 29, 2021, except in
certain time sensitive cases, including cases where the statute of limitations will run and
Case 2:21-cr-20003-SHL Document 70-3 Filed 05/19/21 Page4of4 PagelD 184

cases where an indictment is necessary to comply with the 30-day time limit under 18
U.S.C. § 3161.

4) All in-person courtroom proceedings are continued through January 15, 2021. The
presiding judge may authorize in-person proceedings on a case-by-case basis upon a
determination that it is necessary to serve the ends of justice.

The Court will continue to evaluate existing circumstances and updated guidance
from the CDC and federal, state, and local public health authorities. The public is encouraged
to continue utilizing available Court services while following all applicable public health
guidelines.

FOR THE COURT this 30th day of December, 2020,
s/ S. Thomas Anderson

S. THOMAS ANDERSON
CHIEF UNITED STATES DISTRICT JUDGE
